Name: Commission Implementing Regulation (EU) 2017/2418 of 19 December 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Ã¢ NÃ ¼rnberger BratwÃ ¼rsteÃ¢ /Ã¢ NÃ ¼rnberger RostbratwÃ ¼rsteÃ¢ (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  regions of EU Member States;  foodstuff;  marketing;  Europe
 Date Published: nan

 22.12.2017 EN Official Journal of the European Union L 343/54 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2418 of 19 December 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Germany's application for the approval of amendments to the specification for the protected geographical indication NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste, registered under Commission Regulation (EC) No 1257/2003 (2), as amended by Commission Regulation (EU) No 973/2013 (3). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (4) as required by Article 50(2)(a) of that Regulation. (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste (PGI) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2017. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 1257/2003 of 15 July 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Molise, Alto Crotonese, Welsh Lamb, NÃ ¼rnberger BratwÃ ¼rste or NÃ ¼rnberger RostbratwÃ ¼rste) (OJ L 177, 16.7.2003, p. 3). (3) Commission Implementing Regulation (EU) No 973/2013 of 10 October 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste (PGI)) (OJ L 272, 12.10.2013, p. 5). (4) OJ C 292, 2.9.2017, p. 12.